Case 21-13155-KCF       Doc 2    Filed 04/19/21 Entered 04/19/21 14:59:13             Desc Main
                                 Document      Page 1 of 1




                                               Certificate Number: 12459-NJ-CC-035169121


                                                              12459-NJ-CC-035169121




                    CERTIFICATE OF COUNSELING

I CERTIFY that on December 11, 2020, at 6:48 o'clock AM PST, Raquel
Antoniello received from Abacus Credit Counseling, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of New
Jersey, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   December 11, 2020                      By:      /s/Dacie Chewitt


                                               Name: Dacie Chewitt


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
